Citation Nr: 1726439	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints, and bilateral knee joints. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1972 until August 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut, (hereinafter, Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ increased the disability rating for service-connected Reiter's syndrome from noncompensable to 10 percent disabling effective February 28, 2008. 

The Board notes that, in September 2016, the Veteran applied for entitlement to a TDIU.  In November 2016 and April 2017 rating decisions the AOJ denied entitlement to TDIU.  While the claim has not been certified to the Board, the Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009) as the Veteran has identified his Reiter's syndrome as interfering with his employability.  

This case was previously before the Board in May 2012, January 2013, and May 2016 in which it was remanded to afford the Veteran VA examinations and to ensure that due process was met.  The case has now returned to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.





REMAND

The Veteran seeks a higher rating for his service-connected Reiter's syndrome which involves painful motion of his knees and fingers per VA examiner opinions.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The claim must be remanded as the most recent VA examination report dated December 2016 does not fully comply with the Correia requirements.

Additionally, Reiter's syndrome is described as a triad of symptoms of unknown etiology comprising urethritis, conjunctivitis and arthritis (dominant feature), appearing concomitantly or sequentially associated with mucocutaneous manifestations of keratoderma blennorrhagicum, circinate balanitis and stomatitis, which usually runs a self-limited but relapsing course.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1638 (28th ed. 1994).

Historically, during service, the Veteran developed migratory arthritis involving his cervical spine, finger joints and knee joints.  He had prior treatment for prostatitis and conjunctivitis.  He was diagnosed with Reiter's syndrome.  A January 1975 AOJ rating decision granted service connection for Reiter's syndrome (disease), and assigned an initial noncompensable rating under Diagnostic Code (DC) 5099-5002.  The Veteran filed the current increased rating claim in February 2008.  The most recent VA examiner opinion dated December 2016 could not disassociate the Veteran's recurrent symptoms of Reiter's syndrome with his nonservice-connected degenerative joint disease.

When a specific diagnosis is not listed in the Rating Schedule, 38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.

The Veteran's disability is evaluated by analogy pursuant to 38 C.F.R. § 4.71a, DC 5002, evaluating rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria, but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.

When rheumatoid arthritis is inactive the rating is based on chronic residuals.  Such residuals as limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate DC for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned.  38 C.F.R. § 4.71a, DC 5002.

In Petitti v. McDonald, 27 Vet. App. 415 (2015), the U.S. Court of Appeals for Veterans Claims (CAVC) held that DC 5002, when read in light of 38 C.F.R. § 4.59, authorizes the minimum disability rating per joint, to be combined but not added, when there is painful motion, albeit nonlimited, motion.  The AOJ rating determinations have not considered separate minimum disability ratings per each joint affected.

The Board finally notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal.  As such, this issue must be deferred pending additional development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2017.

2.  After any additional records are associated with the claims file, afford the Veteran appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected Reiter's syndrome.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review. 

The VA examination must include range of motion testing for both knees and both hands in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

The examination should also include a statement as to the effect of the Veteran's service-connected Reiter's syndrome on his occupational functioning and daily activities, including the ability to perform the functions of both sedentary and physical occupations.  

3.  Thereafter, readjudicate the claims.  With respect to the increased rating claim for Reiter's syndrome, the AOJ must consider the holding in Petitti v. McDonald, 27 Vet. App. 415 (2015) which determined that DC 5002, when read in light of 38 C.F.R. § 4.59, authorizes the minimum disability rating per joint, to be combined but not added, when there is painful motion, albeit nonlimited, motion.  With respect to the TDIU claim, to the extent applicable, the AOJ should consider the common etiology provisions of 38 C.F.R. § 4.16(a) when determining schedular eligibility for entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

